Citation Nr: 1625674	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  08-12 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to higher initial ratings for posttraumatic stress disorder (PTSD)  with persistent depressive disorder, evaluated as 50 percent disabling prior to September 17, 2015, and as 70 percent disabling on and after September 17, 2015.

2.  Entitlement to a total rating based on individual unemployability due to service connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

J. E. Miller, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Army from January 1963 to July 1963 and from December 1964 to May 1969.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an October 2006 decision of the Winston-Salem, North Carolina, Regional Office (RO), which granted service connection for PTSD with a rating of 30 percent effective January 12, 1995. During the course of the appeal, in December 2009, the RO granted a 50 percent rating for PTSD effective October 8, 2009. In August 2011, the Board granted an initial rating of 50 percent for PTSD and denied a rating higher than 50 percent on and after October 8, 2009. In a September 2011 decision, an effective date of January 12, 1995, was granted for the 50 percent PTSD rating. 

In a November 2012 Memorandum Decision, the United States Court of Appeals for Veterans' Claims (Court) vacated the Board's August 2011 decision and remanded the case to the Board. In July 2013, the Board remanded the issue of entitlement to an initial rating in excess of 50 percent for PTSD, to include entitlement to a TDIU, to the RO for additional action. In December 2015, the RO granted a rating of 70 percent for PTSD with persistent depressive disorder for the period on and after September 17, 2015, and denied a TDIU.

In May 2016, the Veteran filed a motion to advance his case on the docket. As the Board is acting on the case, that issue is moot and no decision on the motion is necessary.

The issues of entitlement to service connection for headaches, dizzy spells, and tremors, have been raised by the record in a June 1995 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action. 38 C.F.R. § 19.9(b) (2015).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

After the Board remanded this case, the Veteran submitted a formal claim for TDIU in 2013, indicating that he worked as a corrections officer for the same employer from January 2002 to June 2013.  Despite this fact, the Veteran's attorney has submitted a report from a psychologist indicating he was unable to secure and follow gainful employment since 1995.  This conflicting evidence raises several issues.  

First, since the appeal period goes back to 1995, more information is needed concerning the Veteran's employment status and income from 1995 until he started his last job in 2002.  While he states generally that he has held more than 30 jobs since service, that would encompass the time period since 1969, but he has not been specific as to employment - or his income - during the time period that is on appeal (specifically, from the grant of service connection in 1995 until he started his last full-time position in 2002).  

Second, if the statement from the private psychologist is meant to suggest the Veteran's full-time employment from 2002 to 2013 was not gainful in nature, then he must submit income information to substantiate this, since his formal TDIU claim reported earnings well in excess of the poverty threshold from this job.  The Veteran alleged on his formal TDIU application that this employment was in a sheltered environment because his employer made concessions for his PTSD.  Marginal employment can be found where annual income exceeds the poverty threshold in situations where employment is, for example, in a protected environment.  The Veteran was told in a September 2013 letter to submit
documentation corroborating his allegation this was a sheltered environment.   He has not done so to date.  He is hereby reminded that evidence showing he worked in a sheltered environment from 2002 to 2013 is important to his claim.  The psychologist concluded this was a sheltered environment because the Veteran was reprimanded very frequently, yet the Veteran has not submitted any information to substantiate this.

The case is REMANDED for the following action:

1.  Ask the Veteran to submit information related to his employment and income from 1995 to 2002. Requested information includes employer name, dates worked, earnings statements, reason for leaving each job, any employment actions taken against him, tax returns or W-2 forms, etc. The Veteran should also provide information about the circumstances under which he left his last job as a corrections officer in 2013.

2.  Ask the Veteran to submit information that his income was below the poverty level from 2002 to 2013 to substantiate his claim that he was not capable of sustaining gainful employment.  He is also reminded to submit information corroborating his allegation that this employment was in a sheltered environment.  He reported to Dr. K. in April 2013 that he had been provided "allowances" and "special treatment" at his job because of his PTSD, and that he would have been fired otherwise, especially since he was frequently reprimanded.  Therefore, he must submit evidence of concessions, allowances or special treatment by his employer made based on his disability, as well as information concerning reprimands and disciplinary actions between 2002 and 2013.  

3.  Obtain the Veteran's treatment records from the VAMC Hampton from November 2015 to the present.

4.  Then, readjudicate the issues on appeal. If any benefit sought on appeal remains denied, the Veteran should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2015).




